COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Dobie Whiteside and Olita             Whiteside     v.   Paddock
                            Homeowners Association, Inc.

Appellate case number:      01-16-00874-CV

Trial court case number:    2015-03142

Trial court:                125th District Court of Harris County

       On November 1, 2016, appellants, Dobie Whiteside and Olita Whiteside, via
counsel, Sharon Hemphill, after timely filing a motion for new trial, timely filed a notice
of appeal from the trial court’s order, signed on August 19, 2016, which made a June 3,
2016 partial summary judgment into a final judgment on September 19, 2016. See TEX.
R. APP. 26.1(a)(1). On December 29, 2016, this Court dismissed as moot appellants’
counsel’s motion for an extension of time to file appellants’ brief because the records had
yet to be filed. Although the court reporter filed an info sheet in this Court on January 3,
2017, stating that no reporter’s record was taken, the clerk’s record has yet to be filed.
       On January 17, 2017, the pro se appellants filed a letter in this Court requesting to
remove their attorney and for an extension of time to hire new counsel. However, in civil
cases, a party is entitled to represent himself or to be represented by an attorney, but he is
not entitled to representation partly by counsel and partly pro se. See TEX. R. CIV. P. 7
(“Any party to a suit may appear and prosecute or defend his rights therein, either in
person or by attorney of the court.”). “Moreover, we have no obligation to accept or
consider pleadings filed pro se by a party who is represented by counsel.” In re Watson,
No. 07-08-0232-CV, 2008 WL 2583003, at *1 (Tex. App.—Amarillo 1999, orig.
proceeding) (citation omitted).
       Accordingly, because the appellants have an attorney who has appeared in this
Court, and they have no right to hybrid representation, the Court construes this letter as a
motion, but DISMISSES AS MOOT their motion to remove their attorney and for an
extension of time to hire new counsel.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                  Acting individually
Date: January 24, 2017